Fourth Court of Appeals
                             San Antonio, Texas
                                  JUDGMENT
                                No. 04-21-00072-CR

                            Christian William PFISTER,
                                      Appellant

                                         v.

                               The STATE of Texas,
                                     Appellee

          From the County Court at Law No. 2, Guadalupe County, Texas
                         Trial Court No. CCL-20-0273
                    Honorable Frank Follis, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

  In accordance with this court’s opinion of this date, this appeal is DISMISSED.

  SIGNED June 30, 2021.


                                          _________________________________
                                          Rebeca C. Martinez, Chief Justice